Schedule B to the Rule 12b-1 Plan (as amended on September 11, 2014 to add the Poplar Forest Cornerstone Fund and the Poplar Forest Outliers Fund) Series or Fund of Advisors Series Trust Poplar Forest Partners Fund, Class A Poplar Forest Cornerstone Fund, Class A Poplar Forest Outliers Fund, Class A ADVISORS SERIES TRUST POPLAR FOREST CAPITAL, LLC on behalf of the Funds listed on Schedule A By:/s/ Douglas G. Hess By:/s/ J. Dale Harvey Print Name:Douglas G. Hess Print Name:J. Dale Harvey Title:President Title: Chief Executive Officer
